PER CURIAM.
Appellant seeks review of an order that denied his motion for additional jail credit. We affirm because the motion contained a defective verification clause. See Greenwood v. State, 802 So.2d 401, 401-02 (Fla. 4th DCA 2001). This affirmance is without prejudice to appellant filing a motion with the proper oath as set forth in Florida Rule of Criminal Procedure 3.987. Thereafter, the trial court can consider the coer-civeness and restrictiveness of appellant’s prior detention. See Smith v. State, 849 So.2d 409, 409 (Fla. 4th DCA 2003).
WARNER, KLEIN and HAZOURI, JJ., concur.